—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Substantial evidence supports respondents’ determination to discontinue petitioner’s home relief, food stamps and medical assistance benefits on the ground that petitioner willfully and without good cause failed or refused to comply with the requirements of the Job Opportunities and Basic Skills Training Program (see, Matter of Allen v Dowling, 214 AD2d 446, 447; see also, Social Services Law § 158-b; 18 NYCRR part 385). The medical reports received at the fair hearing indicate that there are limitations on the type of physical activities that petitioner is capable of performing, but that he is nevertheless employable (see, Matter of Van Leuvan v Blum, 73 AD2d 1003, 1004). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Mordue, J.) Present—Green, J. P., Lawton, Wisner, Balio and Boehm, JJ.